19SG-CC00229

   

IN THE STE. GENEVIEVE COUNTY CIRCUIT COURT

STATE OF MISSOURI
MICHAEL LURK, )
)
Plaintiff, ) Cause No
}
VS. } Div. No
}
THE AMERICAN RED CROSS, ) Personal Injury - Other
)
SERVE: Office Manager/Person ) Jury Trial Demanded
in Charge }
10195 Corporate Square Dr. }
St. Louis, Missouri 63132 )
and J
)
JANE DOE, )
)
(HOLD SERVICE) }
}
Defendants. }

PE N
Comes now Plaintiff Michael Lurk, by and through counsel, and for his cause of
action against Defendants The American Red Cross and Jane Doe, states as follows:
1. That Plaintiff Michael Lurk (hereinafter “Plaintiff’) is now and was at all times
herein mentioned a resident of Ste. Genevieve, Missouri,
2. That on or about December 7, 2017, Plaintiff volunteered to donate blood

through a blood drive held at Ste. Genevieve County Memorial Hospital in Ste. Genevieve,

Missouri.

| JOGWOADN - AASIAUaS BS - Day4 ATBOUagoey

5402 ¢

Md 82 £0
3, That Defendant The American Red Cross (hereinafter “Defendant Red Cross”) is
in the business of collecting, processing and distributing blood from individual volunteers
such as Plaintiff and has a duty to possess and use that degree of skill and learning
ordinarily used under the same or similar circumstances in the provision of blood
collection services,

4, That Plaintiffs blood donation was performed by Jane Doe (name currently
unknown to Plaintiff), who was at all times herein mentioned a resident of Missouri acting
as the agent, servant or employee of Defendant Red Cross and within the scope and course
of her agency and/or employment.

5. Prior to filing this Petition, Plaintiffs attorney obtained a written opinion froma
competent and qualified Registered Nurse who is Vascular Access Board Certified (VA-BC),
certifying the merit of this claim as required by law, See the Affidavit of Plaintiffs attorney,
David G. Hughes, filed herewith as Exhibit A.

COUNT}

Comes now Plaintiff, and for his cause of action against Defendant Red Cross, states:

6, That Plaintiff adopts every allegation contained in Paragraphs 1 through 5 as if
fully alleged herein.

7. That Defendant Red Cross, by and through its agents, servants and employees,
failed to use that degree of skill and learning ordinarily used under the same or similar
circumstances by healthcare professionals and was negligent in one or more of the

following respects, in that:

c
fk

a

|

ay
a

BOUOUID

, JOMWAADH - BAGHALAD aS - pag

wo
ie Ge

Wid 92 20- 6L0¢ ©
{a) Defendant Red Cross’ employee, agent and/or servant Jane Doe failed to identify
an arterial puncture versus a venous puncture during the blood donation/collection
procedure;

(b} Defendant Red Cross’ employee, agent and/or servant Jane Doe failed to remove
the needle from the right radial artery and to properly manage the arterial puncture site;

(c) Defendant Red Cross’ employee, agent and/or servant Jane Doe lacked proper
venipuncture technique during the blood donation/collection procedure, resulting in an
arterial puncture;

(d) Defendant Red Crass failed to properly educate, train, precept and monitor
Defendant Jane Dee as its employee, agent and/or servant, resulting in a documented
puncture into Plaintiff's right arm radial artery and causing permanent injury to Plaintiff;

(e) Defendant Red Cross failed to property educate Defendant Jane Doe related to
the inadvertent arterial puncture and need to follow up with a physician for assessment
and intervention.

8. That as a direct and proximate result of Defendant Red Cross’ negligence, Plaintiff
suffered severe right arm and right radial artery injury which has required numerous
surgeries including, but not limited to, median nerve release, carpal tunnel release, radial
artery bypass with vein graft, thrombectomy and repeat thrombectomy, and multiple
attempts of reconstruction of his radial artery; Plaintiff has endured additional ongoing
pain and suffering, has incurred approximately $200,000.00 in medical bills to date, and

will require additional medical and surgical care for the remainder of his life: and Plaintiff

popy Ayeouoyoel3

IS 7

LOZ 'E| JAGWOAON - SAdIAaUaS

“6

£0

D¢

led
has lost time and wages from work and will lose additional time and wages from work in
the future,

WHEREFORE, Plaintiff prays for judgment tn his favor and against Defendant Red
Cross for an amount in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), and
for his costs.

COUNT I

Comes now Plaintiff, and for his cause of action against Defendant Jane Doe, states:

9. That Plaintiffadopts every allegation contained in Paragraphs 1 through 8 as if
fully alleged herein.

10. That Defendant Jane Doe had a duty to possess and use that degree of skill and
learning ordinarily used under the same or similar circumstances by members of her
profession in the treatment of Plaintiff.

11. That Defendant Jane Doe failed to use that degree of skill and learning ordinarily
used under the same or similar circumstances by healthcare professionals and was
negligent in one or more of the following respects:

{a) Defendant failed to identify an arterial puncture versus a venous puncture
during the biood donation/collection procedure;

(b} Defendant failed to remove the needle from Plaintiff's right radial artery and to
properly manage the arteria] puncture site;

(c) Defendant lacked proper venipuncture technique during the blood donation/

collection procedure resulting in an arterial puncture;

- Dal APBTUARIAG

Bp JAQLUBACR - anaAaUaND ayo

iGc

5

ld S2-€0 -
4 Ayestuo joey

(d} Defendant was not properly educated, trained and/or prepared to perform the
venipuncture procedure for blood donation/collection, resulting in a documented puncture
into Plaintiff's right radial artery thereby causing permanent injury to Plaintiff;

{e) Defendant lacked patient education related to inadvertent arterial puncture and

the need to follow up with a physician for assessment and intervention.

“BLOZ EL iaQuiaaon - aAsIAQUSS) GIG - pat

i2. That as the direct and proximate result of the aforesaid negligence and

carelessness of Defendant Jane Doe, Plaintiff was caused to suffer the injuries and damages

Wed O¢ £0

described in Paragraph 8 of Count I.

WHEREFORE, Plaintiff prays judgment against Defendant Jane Doe in such sum in
excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) as a jury deems fair and

reasonable, together with his costs.

Respectfully submitted,

ésf David G. Hughes

David G, Hughes 47676

MOGAB & HUGHES ATTORNEYS, P.C.
701 Market Street, Suite 1516

St. Louis, Missouri 63101

(314) 241-4477 (Telephone)

(314) 241-4475 (Facsimile)
davidhughes@@mogabandhughes.com

Attorney for Plaintiff
19SG-CC00229

IN THE SAINTE GENEVIEVE COUNTY CIRCUIT COURT

STATE OF MISSOURI
MICHAEL LURK, )
)
Plaintiff, ) Cause No:
)
VS. ) Div. No.
)
THE AMERICAN RED CROSS, ) Personal Injury - Other
}
SERVE: Office Manager/Person ) Jury Trial Demanded
in Charge )
10195 Corporate Square Dr. )
St. Louis, Missouri 63132 )
and )
)
JANE DOE, )
)
(HOLD SERVICE} )
)
Defendants. )

PLAINTIFF'S |
EXHIBIT

 

2 ;
a7 “
a :
5 i A ;
a! I

AFFIDAVIT OF WRITTEN OPINION FROM A LEGALLY

QUALIFIED HEALTHCARE PROVIDER

I, David G. Hughes, an attorney licensed to practice law in the State of Missouri and

representing the Plaintiff in this case, hereby affirms upon my oath that I have received a written

opinion from a qualified healthcare provider that Defendants The American Red Cross and Jane

Doe failed to use such care as a reasonably prudent and careful healtheare provider would under

similar circumstances, and that such failure to use reasonable care directly caused or directly

contributed 10 cause damages to Plaintiff Michael Lurk as outlined in Plaintiff's Petition. The

Registered Nurse, who also is Vascular Access Board Certified, is Gayle Kay Coulter, CRNI,

VA-BC. Ms. Coulter is a Registered Nurse, earned her Certified Registered Nurse Infusion

credential (CRNI), and also is Vascular Access Board Certified (VA-BC). Ms. Coulter teaches

HES LOOSE

pag 4

JAQLUBAGK - GASIASLIAS 219

Wd 9¢ €O- BGS Ft
all types of venous access procedures, has authored and presented numerous seminars related to
venipuncture techniques for both phlebotomy and peripheral TV access, performed phlebotomy

for blood collection and therapeutic phlebotomy on patients, both in the hospital and outpatient

infusion center, and is familiar with the standard of care for the performance of venipuncture for
blood collection and of phlebotomists, phiebotomy technicians and other healthcare providers

pertaining to venipuncture for blood collections. Ms. Coulter's office is located in Clearwater,

Lili)

vid G. Hughes "

Florida.

Subscribed and sworn to before me this 3 “fay of Novémber, 2019,

Notary Public

My Commission Expires:

  
  

     

2 ah nea tea eat Ta at ec RN
DEBRA K NOBLE
Notary Pune, Motary Seal
State of Missours
St Lous County
Conimissior # 13503390
My Commission Expires 03-1 77-2021

Respectfully submitted,

ixf David G. Hughes

David G. Hughes 47676

MOGAB & HUGHES ATTORNEYS, P.C,
701 Market Street, Suite 1510

St. Louis, Missouri 63101

(314) 241-4477 (Telephone)

(314) 241-4475 (Facsimile)
davidhughes@mogabandhughes.com

Attorney for Plaintiff

HS - Pai “Geduanoe/y

a

L JBQUIGACHY - aAaiAauaND

'
ue

as
MPL

-B!

Nd 92-€0
 

IN THE TWENTY-FOURTH JUDICIAL CIRCUIT OF MISSOURI
ORDER ASSIGNING JUDGE

IN THE MATTER OF:

MICHAEL LURK
VS CASE NO. 19SG~CC00227
THE AMERICAN RED CROSS

NOW ON THIS 14th gay of November 20. 19 the
undersigned, as Presiding Judge of the Twenty-fourth Judicial Circuit, pursuant
to the powers granted by statute and local court rules, does assign the above-

styled cause to the Honorable Jeret bee Poor IT

 

IT IS FURTHER ORDERED that the judge assigned hereby shail nave all
powers and responsibilities for this cause as assigned by operation of law and
the same shall continue until final disposition of the above-styled matter. The

clerk is ordered to notify said Judge and counsel of this appointment.

“

™

 

\ in co “
WENDY WEXLER HORN

PRESIDING JUDGE
2474 JUDICIAL CIRCUIT
 

IN THE 24TH JUDICIAL CIRCUIT, STE. GENEVIEVE COUNTY, MISSOURI

 

 

 

Judge or Divisian: Case Number: 195G-CC00228
JEREL LEE POOR II
Plaintiff/Petitioner: Plaintiffs/Petitioner’s Attorney/Address
MICHAEL G LURK DAVID GEORGE HUGHES

SUITE 1816

701 MARKET ST
vs. 1 ST LOUIS, MO 63101

 

 

 

 

Defendant/Respondent: Court Address:
THE AMERICAN RED CROSS JULIE BOVA, CIRCUIT CLERK

7" 55 SOUTH 3RD ST ROOM 23
Nature of Sut SAINTE GENEVIEVE, MO 63670

CC Pers Injury-Other (Date File Stamp)

 

Summons in Civil Case

The State of Missouri fo: THE AMERICAN RED CROSS

Alias:
OFFICE MGR./PERSON IN CHARGE
10195 CORPORATE SQUARE DRIVE
SAINT LOUIS, MO 63132
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address ail within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/20/2019 {8/ KAREN GRASS

STE. GENEVIEVE COUNTY Date Clerk

 

 

 

 

Further Information:

 

Sheriff's or Server's Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: {check one)
(_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C1 teaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/responcent with
, a person of the defendant’s/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.
["] (for service on 4 corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

{name} (title).
[ ] other:
Served at {address}
in (County/City of St. Louis), MO, on {date} at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public If not served by an authorized officer:
Subscribed and sworn te before me on {date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons
Non Est 3
Sheriffs Deputy Salary
Supplemental Surcharge $. 10.00
Miteage $ ( miles @ $. per mile)

 

Total $
A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only Document Id # 19-SMCC-936 1 of 4 Civil Precedure Form Ne. 1; Rules 54.61 -— 54.05,
64.13, and 54.20; 506,120 - 506.146, and 508.150 RSMo
Case: 4:19-cv-03304 Doc. #: 1-1 Filed: 12/20/19 Page: 10 of 15 PagelD #: 13

IN THE STE. GENEVIEVE COUNTY CIRCUIT COURT

STATE OF MISSOURI
MICHAEL LURK, )
Plaintiff, Cause No.: 19SG-CC00229
VS. Div. No. 1
THE AMERICAN RED CROSS. 5
and
)
JANE DOE, )
Defendants.

PLAINTIFF'S MOTION FOR CHANGE OF JUDGE

Comes now Plaintiff, by and through counsel, and pursuant to Rule 51.05, hereby

files his Motion for Change of Judge.

Respectfully submitted,

ff Devid G. Hughes
David G. Hughes 47676

MOGAB & HUGHES ATTORNEYS, P.C.

701 Market Street, Suite 1510

St. Louis, Missouri 63101

(314) 241-4477 (Telephone)

(314) 241-4475 (Facsimile)
davidhuyhes(@mogabandhughes.com

Attorney for Plaintiff

Oana Aipamionsaia

 JSGLUBAOKI - AVGABUGM Sic -

Ale? LALA ALOR OE
Case: 4:19-cv-03304 Doc. #: 1-1 Filed: 12/20/19 Page: 11 of 15 PagelD #: 14

iN THE STE. GENEVIEVE COUNTY CIRCUIT COURT

MICHAEL LURK,
Plaintiff,
VS.
THE AMERICAN RED CROSS,

and

JANE DOE,

Defendants.

STATE OF MISSOURI

Cause No. 19SG-CC00229

Div. No. 1

Neaeet et Net Ne ee ed ee ee ee

ORDER

Plaintiff's Motion for Change of Judge is hereby sustained.

IT IS SO ORDERED,

 

The Honorable Jerel Lee Poor, II

 

Date

JOQLUBAOR - SASIABUAN SIS ~ pally Ayeouenosy

BLO be

Maw LG G2 -
Case: 4:19-cv-03304 Doc. #: 1-1 Filed: 12/20/19 Page: 12 of 15 PagelD #: 15

FILED
14/27/2019
CIRCUIT CLERK
STE. GENEVIEVE COUNTY, MO

 

IN THE STE. GENEVIEVE COUNTY CIRCUIT COURT
STATE OF MISSOURI

MICHAEL LURK, j
)
Plaintiff, } Cause No.: 19SG-CC00229
}
VS. } Biv. No. 4
}
THE AMERICAN RED CROSS, )
)
and )
}
JANE DOE, }
)
Defendants. }
ORDER

Plaintiff's Motion for Change of Judge is hereby sustained.

IT IS SO ORDERED,

Cah ee. i my IE 41/27/2019

<The ‘Honorable Jere! Lee Poor, I] Date
 

. ht DY & [Od
; yO : AA ov Zp
IN THE 24TH JUDICIAL CIRCUIT, STE. GENEVIEVE COU Y, MISSOURI

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 19SG-CC00229

JEREL LEE POOR Il

Plaintiff/Petitioner: Plaintifs/Petitioner's Attorney/Address

MICHAEL G LURK DAVID GEORGE HUGHES
SUITE 1510 b
701 MARKET ST 4

coe ee vs. | ST LOWS, MO 63101 Ho?
Defendant/Respondent: Court Address:
THE AMERICAN RED GROSS JULIE BOVA, CIRCUIT CLERK
ifs 65 SOUTH 3RD ST ROOM 23
Nature of Suit:
CC Pers injury-Other SAINTE GENEVIEVE, MO 63670 (Date File Stamp)

 

Summons in Civil Case
The State of Missouri to: THE AMERICAN RED CROSS

Alias: {2
OFFICE MGRJ/PERSON IN CHARGE : .
10195 CORPORATE SQUARE DRIVE CPOE -
SAINT LOUIS, MO 63132
GOURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

11/20/2019 ‘Sf KAREN GRASS

 

 

STE, GENEVIEVE COUNTY

 

Date Clark
Further Informalion:

 

Sheriff's or Server's Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
Ci leaving a copy of he summons and a copy of the petition at the dwelling place or usual abode of tha defendant/respondent with
, 4 person of the defendant's/respondent's family ovepthe age of

 

 

 

 

i 15 years who permanently resides with the defendant/respondent. ' Bien = 4
(far Service/o a Te ae TR BS Pons and gic f the corpplaint to: woe

x OMA AS (name) ‘ oar E> _ tle),
| DJ other: \] C2 =n a

 

Served al | g i942 Co ¥P ovtate, DQ ‘ by ia (acdsee)

ad

 

 

 

 

 

 

 

 

 

 

ee ee, _——. -- ae

r ah fm
>
in 2 t Le Mycity of St. Lbutis), MO, on | [- oh b U idate} ar? | abe (line).
Karon G WMCArcley 2 9
avo“ Crockey ay on
Printed Name of Sheriff or Server Signaiure of Shariff or Server SO
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and swarn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons
Non Est 5
Sheriffs Deputy Salary
Supplemental Surcharge 3 10.90
Mileage $ { miles @ §, per mile}

Total $

A copy of the summons and a copy of the petition must be served on each defendantrespondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

it ne |

OSCA (06-18) SM30 (SMCC} For Court Use Only: Document Id # 19-SMCCG-936 + of 1 Civit Procedure Form No. 1; Rules 54.01 = $4.08,

54.13, and 54,20; $06,720 ~ 506.140, and 506.150 RSMo

(4- MCC 093%

FO SHOWS - AADASUAN MoO - fang AWenuaisas

ne

Wed LUFT Ae

6102 22 AGH
 

al i ore join”

IN THE 24TH JUDICIAL CIRCUIT, STE. GENEVIEVE COU Y, MISSOURI!

 

 

 

 

 

 

 

 

Judge or Diviston: Case Number: 198G-CC00229

JEREL LEE POOR Il

Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address

MICHAEL G LURK DAVID GEORGE HUGHES
SUITE 1510 b
701 MARKET ST

a vs. | ST LOUIS, MO_63101 tHe?
DefendantRespeondent: Court Address:
THE AMERICAN RED CROSS JULIE BOVA, CIRCUIT CLERK
ie 55 SOUTH 3RD ST ROOM 23
Nature of Suit:
CC Pers Injury-Other SAINTE GENEVIEVE, MO 63670 (Date File Stamp)

 

Summons in Civil Case

| The State of Missouri to: THE AMERICAN RED CROSS “|
Adias:
OFFICE MGR./PERSON IN CHARGE
10195 CORPORATE SQUARE DRIVE Bock ; -
SAINT LOULS, MO 63132
GOURT SEAL OF You are summoned to appear before this court and te file your pleading to the petition, a
: copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiffipetitioner at the above address all within 30 days after recelving this summons,
exclusive of the day of service. if you fall fo file your pleading, judqment by default may
be taken against you for the relief demanded in the petition.
11/20/2019 #S/ KAREN GRASS

Date Clark
Furthor information:

 

 

 

 

 

STE, GENEVIEVE COUNTY

 

Sheriff's or Server's Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(] delivering a copy of tha summons and a copy of the petition to the defendantrespondent,
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendantfrespondent with
, a person of the defendant'sitespondent’s farnily oventhe age of

 

 

 

 

HI 15 years whe permanently resides with the defendantirespondent. ier =m -

{for maa corporal Re TROT ee: he ,qunyions and ajcopy of plaint to: <or ~ ae
PAMAA AUR ott = ie.

LD other: Tey oe ao cy

 

Served at _| Ol4, 5 C5 yp aCe be Da. Ly, jo uv 7 eet
in St Ll Couphyciy of St i buss) Mo, on | I- A}. F {date} He ae (itp).

 

 

_Karon Grockey WMEAsUleme 25

 

 

 

 

 

 

Printed Name of Sheriff ar Server Signature of Sheriff or Server SO
Must be sworn before a notary public if not served by an authorlzed officer:
Subscribed and swom to before me on (date),
(Seal) .
My commission expires:
Date Notary Public

Sheriff's Fees, if applicable
Summons i
Non Est =
Sheriffs Deputy Salary
Supplemental Surcharge $ 40.90
Mileage 3g { niles @ $. per mie}

 

Total § ____.
A copy of the summons and a copy of the petition must be served on each defandant/respondent. For methods of service on all

classes of suits, see Supreme Court Rule 54. .

OSCA (06-18) SM30 (SMCC}) For Cour Use Only: Document id # 19-SMCC-936 1 of 1 Civil Procedure Form No. 1; Rutes $4.01 - 54,05,
54,13, and 54.20; 506.120 — 506,140, and 506.150 RSMo

/4- SACC-1093%

 

- 8102 ZO Jsdwedag - aAgIAQUAad a1 - Dany AyjeoUOyoa|yg

Wed 24-c9

6102 2 2 AON
 

Case: 4:19-cv-03304 Doc. #: 1-1 Filed: 12/20/19 Page: 15 of 15 PagelD #: 18

IN THE TWENTY-FOURTH JUDICIAL CIRCUIT OF MISSOURI
ORDER ASSIGNING JUDGE

IN THE MATTER OF:

MICHAEL LURK
VS

THE AMERICAN RED CROSS CASE NO. 19SG-CC00229

NOW ONTHIS 2nd gay of December ,20. 19, the
undersigned, as Presiding Judge of the Twenty-fourth Judicial Circuit, pursuant
to the powers granted by statute and local court rules, does assign the above-
styled cause to the Honorable Wendy Wexler Horn

IT IS FURTHER ORDERED that the judge assigned hereby shall have all
powers and responsibilities for this cause as assigned by operation of law and
the sarne shall continue until finai disposition of the above-styled matter. The

clerk is ordered to notify said Judge and counsel of this appointment.

mA,

oN ma
\ 3) wehenld
WENDY WEXLER HORN

PRESIDING JUDGE
2474 JUDICIAL CIRCUIT
